EXHIBIT 99.1 FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION January 21, 2009 Brendan J. McGill Senior Vice President & CFO 215-256-8828 Harleysville Savings Financial Corporation Announces Increased First Quarter Earnings for Fiscal Year 2009 Harleysville, PA., January 21, 2009 – Harleysville Savings Financial Corporation (NASDAQ:HARL) reported today that net income for the quarter ended December 31, 2008 was $1,375,000 or $.38 per diluted share compared to $801,000 or $.21 per diluted share for the same quarter last year. Ron Geib, President and Chief Executive Officer of the Company, commented “We are pleased to be reporting a quarter of strong earnings growth.Despite the difficult economic times our country is currently facing, Harleysville Savings operates in a geographic area where real estate values and employment have remained relatively stable.These conditions along with remaining true to our fundamental operating principles of maintaining prudent underwriting standards and investing in high credit quality assets, controlling our operating expenses, and practicing sound capital management, have allowed the Company to be well positioned for the uncertainties of 2009.” The Company’s assets totaled $824.3 million compared to $791.9 million a year ago.Stockholders’ book value increased to $13.41 per share from $12.67 a year ago. Harleysville Savings Financial Corporation is the holding company for Harleysville Savings Bank. Established in 1915, Harleysville Savings Bank is a Pennsylvania chartered and federally insured savings bank. Headquartered in Harleysville, PA.Harleysville is located in central Montgomery County, which has the third largest population base and the second highest per capita income in the state of Pennsylvania. This presentation may contain forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995). Actual results may differ materially from the results discussed in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, general economic conditions, changes in interest rates, deposit flows, loan demand, real estate values and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic; competitive, governmental, regulatory, and technological factors affecting the Company's operations, pricing, products and services. Harleysville Savings Financial Corporation Selected Consolidated Financial Data as of December 31, 2008 (Dollars in thousands except per share data) ( (1) Unaudited) Three Months Ended Selected Consolidated Earnings Data Dec 31, 2008 (1) Dec 31, 2007 (1) Total interest income $ 10,726 $ 10,501 Total interest expense 6,541 7,631 Net Interest Income 4,185 2,870 Provision for loan losses 100 - Net Interest Income after Provision for Loan Losses 4,085 2,870 Other income 471 499 Total other expenses 2,754 2,386 Income before Income Taxes 1,802 983 Income tax expense 427 182 Net Income $ 1,375 $ 801 Per Common Share Data Basic earnings $ 0.38 $ 0.22 Diluted earnings $ 0.38 $ 0.21 Dividends $ 0.18 $ 0.17 Book value $ 13.41 $ 12.67 Shares outstanding 3,580,711 3,727,477 Average shares outstanding - basic 3,580,630 3,721,413 Average shares outstanding - diluted 3,592,483 3,736,585 Year To Date: Other Selected Consolidated Data Dec 31, 2008 (1) Dec 31, 2007 (1) Return on average assets 0.67% 0.41% Return on average equity 11.60% 6.82% Interest rate spread 1.87% 1.24% Net yield on interest earning assets 2.07% 1.50% Operating expenses to average assets 1.33% 1.22% Efficiency ratio 59.14% 70.81% Ratio of non-performing loans to total assets at end of period 0.16% 0.04% Loan loss reserve to total loans, net 0.43% 0.45% Selected Consolidated Financial Data Dec 31, 2008 (1) Sept 30, 2008 June 30, 2008(1) Mar 31, 2008 (1) Dec 31, 2007 (1) Total assets $824,275 $825,675 $ 824,655 $811,854 $791,888 Consumer Loans receivable - net 436,663 432,451 425,139 415,019 410,220 Commercial Loans 46,910 44,407 30,993 25,318 18,696 Loan loss reserve 2,098 1,988 1,960 1,925 1,924 Cash & investment securities 90,128 89,483 99,338 105,769 125,729 Mortgage-backed securities 206,674 214,691 224,917 223,579 195,735 FHLB stock 16,096 16,574 15,152 14,096 13,999 Deposits 420,163 425,513 440,921 450,516 440,500 Advances 350,345 347,846 329,154 309,285 298,711 Total stockholders' equity 48,007 47,209 46,004 45,397 47,239
